Citation Nr: 1750512	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus (type 2 diabetes), due to presumptive exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  He is the recipient of various service awards, including the Combat Action Ribbon, National Defense Service Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a service connection claim for type 2 diabetes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran claims entitlement to service connection for type 2 diabetes, as a result of exposure to Agent Orange.  As he served in Vietnam, he is presumed exposed to herbicide agents.  Thus, if he has a diagnosis of type 2 diabetes, he receives presumptive service connection.  He has asserted that a Fall 2012 test at the Janesville VA Clinic indicates that he has elevated blood glucose readings.

The medical evidence of record reflects that the Veteran has a diagnosis of impaired fasting glucose levels.  See, e.g. October 2013 Outpatient Note.  Although there is no record of a precise diagnosis of type 2 diabetes, the medical evidence of record, however, also suggests that he has borderline diabetes.  See August 2012 Addendum Treatment Note (recommending that the Veteran continue using a blood thinning prescription, based upon borderline diabetes mellitus and previously known left ventricular dysfunction).  Based on the evidence of record, it appears that the last time the Veteran was assessed with having impaired fasting glucose levels or "borderline diabetes" was approximately four years ago and additionally, he has not yet been afforded a VA examination on his claimed condition.  Since there is a possibility that the Veteran may have since developed type 2 diabetes, a VA examination is required to determine the presence of type 2 diabetes.  See McLendon v Nicholson, 20 Vet. App. 79, 83 (2006) (holding that 
 VA has a duty to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has persistent or recurrent symptoms of a disability, and indicates that the claimed symptoms may be associated with an established injury or disease in service, but does not contain sufficient medical evidence for a determination on the claim).

Furthermore, the most recent VA treatment records associated with the claims file are from September 19, 2014.  Thus, a remand is also necessary to obtain updated treatment records that may provide additional information about the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records identified by the Veteran that has not been associated with the files; and obtain all VA treatment records from the Janesville VA Medical clinic, and associated VA facilities, from September 2014 to current.

2.  Then, schedule a VA examination with an endocrinologist to determine the presence of any findings of type 2 diabetes.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:   

a.  Determine whether the Veteran has a diagnosis of type 2 diabetes.
3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




